DETAILED ACTION
This action is responsive to Applicant’s Response to Restriction filed 7/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Election/Restrictions
Applicant’s election without traverse of Species B (embodiment as shown in Fig. 3) in the reply filed on 7/18/2022 is acknowledged.
However, the Examiner has discovered prior art that reads on both species (Fig. 2 as well as Fig. 3). As such, the Requirement for Species Election dated 5/17/2022 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, the limitation “a flow path through which a first temperature control medium or a second temperature control medium circulates” in light of the later limitation “the first temperature control medium…and the second temperature control medium supplied…have different temperatures” (emphasis Examiner’s) renders the scope of the claim indefinite. Particularly, the optional nature of the first limitation reciting a first or a second temperature control medium only requires that one medium flow, yet the inclusionary language “and” of the later clause appears to require that both media are present, thus the true scope of the claim is unclear.
In the interest of compact and expedited prosecution, the Examiner interprets the claim such that the flow path must be able to independently flow/circulate a first temperature control medium and a second control medium, where the first chiller and the second chiller are both required, and where the first and second media have different temperatures. 

Regarding claims 5-11, the claims are rejected at least based upon their dependencies to claim 4, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Pub. 2015/0243521) in view of Holland (US Pub. 2006/0076108), Chen (US Pub. 2014/0021673), and Dhindsa (US Patent 5,740,016).
Regarding claim 1, Ogawa teaches a substrate support pedestal ([0052] and Fig. 3, mounting table #112, member #114, focus ring #118, electrostatic chuck #140) comprising: a first metallic member; a second metallic member provided on the first metallic member (Ogawa – [0052] and Fig. 3, mounting table comprises aluminum; Merriam-Webster dictionary defines “member” as “a part of a whole”, thus the mounting table #112 can reasonably be interpreted as comprising a first and second member- the lower and upper halves of said table); and a substrate support part provided on the second metallic member ([0052] and Fig. 3, electrostatic chuck #140).

Ogawa does not teach wherein the first metallic member has a recess formed in an upper portion of the first metallic member, wherein the second metallic member is configured to seal the recess, wherein the recess is filled with a heat transfer medium.
However, Holland teaches wherein a first member has a recess formed in an upper portion of the first member (Holland – [0032] and Fig. 1A, base #114 with a recess formed in an upper surface to accommodate regions #108), wherein a second member is configured to seal the recess (Holland – [0032] and Figs. 1A-1C, at least one material region #102, #104, #106, #108 shown as sealing the region #108), wherein the recess is filled with a heat transfer medium (Holland – [0035]: coupled to a source of heat transfer medium, such as cooling gas).
Ogawa and Holland both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first/second metallic members of Ogawa to comprise the recess of Holland in order to promote different rates of heat transfer between the chuck and the base, thereby controlling the temperature distribution across the substrate (Holland – [0032] and [0035]).

Modified Ogawa does not teach one or more heating elements disposed in the recess.
However, Chen teaches one or more heating elements disposed in a recess (Chen – [0042] and Fig. 3, fluid channels #325, #335 may include a resistive heating element and a temperature-controlled fluid).
Modified Ogawa and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ogawa apparatus to comprise both a cooling fluid and a resistive heating element to afford better temperature control over the substrate support (Chen – [0042]).

Modified Ogawa does not teach wherein the heating elements are thermoelectric heating elements.
However, Dhindsa teaches thermoelectric heating elements (Dhindsa – C3, L55-57 and Figs. 1-3, thermoelectric modules #140).
Modified Ogawa and Dhindsa both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Regarding claim 2, Ogawa modified by Holland does not teach wherein the one or more heating elements are arranged along the substrate support part.
However, Chen teaches wherein the one or more thermoelectric elements are arranged along the substrate support part (Chen – [0042], [0050], and Fig. 3, fluid channels #325, #335 may include a resistive heating element and a temperature-controlled fluid, channels are arranged near the substrate support surface #315).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ogawa apparatus to comprise both a cooling fluid and a resistive heating element to afford better temperature control over the substrate support (Chen – [0042]).

Ogawa modified by Holland and Chen does not teach wherein the one or more heating elements are thermoelectric elements.
However, Dhindsa teaches thermoelectric heating elements (Dhindsa – C3, L55-57 and Figs. 1-3, thermoelectric modules #140).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Ogawa modified by Holland, Chen, and Dhindsa does not explicitly teach wherein the one or more thermoelectric elements are arranged at uniform intervals in a circumferential direction of the substrate support part.
However, Dhindsa teaches wherein the number of thermoelectric elements provided and their exact arrangement are both result effective variables. Particularly, Dhindsa teaches wherein the number, spacing, and arrangement of the thermoelectric modules are all selected based upon the nature of the substrate (Dhindsa – C5, L28-35) and the desired uniformity of the temperature required (Dhindsa – C5, L38-44).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum arrangement for the thermoelectric elements through routine experimentation in order to obtain the desired localized temperature uniformity tailored to the nature of the processed substrates (Dhindsa – C5, L28-50 and C6, L32-35). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 3, Ogawa modified by Holland, Chen, and Dhindsa does not explicitly teach wherein the one or more thermoelectric elements are arranged more densely at a peripheral edge side than a center of the substrate support part.
However, Dhindsa teaches wherein the number of thermoelectric elements provided and their exact arrangement are both result effective variables. Particularly, Dhindsa teaches wherein the number, spacing, and arrangement of the thermoelectric modules are all selected based upon the nature of the substrate (Dhindsa – C5, L28-35) and the desired uniformity of the temperature required (Dhindsa – C5, L38-44).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum arrangement for the thermoelectric elements through routine experimentation in order to obtain the desired localized temperature uniformity tailored to the nature of the processed substrates (Dhindsa – C5, L28-50 and C6, L32-35). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 13, Ogawa teaches a heater electrode ([0058] and Fig. 3, heater #190).

Regarding claim 15, Ogawa does not teach wherein the heat transfer medium is an inert gas.
However, Holland teaches wherein the heat transfer medium is an inert gas (Holland – Claim 14, helium).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first/second metallic members of Ogawa to comprise the recess of Holland with the inert gas medium in order to promote different rates of heat transfer between the chuck and the base, thereby controlling the temperature distribution across the substrate (Holland – [0032] and [0035]).

Regarding claim 16, Ogawa does not teach wherein the first metallic member includes one or more storage areas, the one or more storage areas are arranged along the substrate support part, and the one or more thermoelectric elements are respectively stored in the one or more storage areas together with the heat transfer medium.
However, Holland teaches wherein a first member includes one or more storage areas (Holland – [0032] and Fig. 1A, base #114 with a recess formed in an upper surface to accommodate regions #108, where the “storage areas” are sub-divisions of the volumes provided in regions #108), the one or more storage areas are arranged along the substrate support part (Holland – Fig. 1A, regions #108 are arranged in close proximity to support member #126).
Ogawa and Holland both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first/second metallic members of Ogawa to comprise the recess of Holland in order to promote different rates of heat transfer between the chuck and the base, thereby controlling the temperature distribution across the substrate (Holland – [0032] and [0035]).

Ogawa modified by Holland does not teach one or more heating elements respectively stored in the one or more storage areas together with the heat transfer medium.
However, Chen teaches one or more heating elements respectively stored in one or more storage areas together with a heat transfer medium (Chen – [0042] and Fig. 3, fluid channels #325, #335 may include a resistive heating element and a temperature-controlled fluid).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ogawa apparatus to comprise both a cooling fluid and a resistive heating element to afford better temperature control over the substrate support (Chen – [0042]).

Modified Ogawa does not teach wherein the heating elements are thermoelectric heating elements.
However, Dhindsa teaches thermoelectric heating elements (Dhindsa – C3, L55-57 and Figs. 1-3, thermoelectric modules #140).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Regarding claim 17, Ogawa modified by Holland and Chen does not teach wherein the one or more thermoelectric elements are fixed to the first metallic member using a heat-conductive adhesive within the recess.
However, Dhindsa teaches wherein the one or more thermoelectric elements are fixed to the first metallic member using a heat-conductive adhesive (Dhindsa – C4, L1-4: thermoelectric modules #140 are secured to the electrode with bonding material #150, which is a highly thermal conductive bonding material such as epoxy).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the bonded thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Regarding claim 18, Ogawa modified by Holland and Chen does not teach wherein the one or more thermoelectric elements are electrically connected in series in a circumferential direction of the substrate support part.
However, Dhindsa teaches wherein the one or more thermoelectric elements (Dhindsa – Fig. 1, thermoelectric modules #140) are electrically connected in series (Dhindsa – Figs. 1 and 3, each module is connected to leads #142 and #144, all in series along current supply line #180) in a circumferential direction of the substrate support part (Dhindsa – Figs. 1 and 3 in relation to 2A, modules shown arranged circumferentially about the substrate support, where each module is connected together).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the bonded thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Regarding claim 19, Ogawa teaches a plasma processing apparatus ([0051] and Fig. 3, plasma processing apparatus #100) comprising a substrate support pedestal ([0052] and Fig. 3, mounting table #112, member #114, focus ring #118, electrostatic chuck #140), wherein the substrate support pedestal includes: a first metallic member; a second metallic member provided on the first metallic member (Ogawa – [0052] and Fig. 3, mounting table comprises aluminum; Merriam-Webster dictionary defines “member” as “a part of a whole”, thus the mounting table #112 can reasonably be interpreted as comprising a first and second member- the lower and upper halves of said table); and a substrate support part provided on the second metallic member ([0052] and Fig. 3, electrostatic chuck #140).

Ogawa does not teach wherein the first metallic member has a recess formed in an upper portion of the first metallic member, wherein the second metallic member is configured to seal the recess, wherein the recess is filled with a heat transfer medium.
However, Holland teaches wherein a first member has a recess formed in an upper portion of the first member (Holland – [0032] and Fig. 1A, base #114 with a recess formed in an upper surface to accommodate regions #108), wherein a second member is configured to seal the recess (Holland – [0032] and Figs. 1A-1C, at least one material region #102, #104, #106, #108 shown as sealing the region #108), wherein the recess is filled with a heat transfer medium (Holland – [0035]: coupled to a source of heat transfer medium, such as cooling gas).
Ogawa and Holland both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first/second metallic members of Ogawa to comprise the recess of Holland in order to promote different rates of heat transfer between the chuck and the base, thereby controlling the temperature distribution across the substrate (Holland – [0032] and [0035]).

Modified Ogawa does not teach one or more heating elements disposed in the recess.
However, Chen teaches one or more heating elements disposed in a recess (Chen – [0042] and Fig. 3, fluid channels #325, #335 may include a resistive heating element and a temperature-controlled fluid).
Modified Ogawa and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ogawa apparatus to comprise both a cooling fluid and a resistive heating element to afford better temperature control over the substrate support (Chen – [0042]).

Modified Ogawa does not teach wherein the heating elements are thermoelectric heating elements.
However, Dhindsa teaches thermoelectric heating elements (Dhindsa – C3, L55-57 and Figs. 1-3, thermoelectric modules #140).
Modified Ogawa and Dhindsa both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Pub. 2015/0243521), Holland (US Pub. 2006/0076108), Chen (US Pub. 2014/0021673), and Dhindsa (US Patent 5,740,016), as applied to claims 1-3, 13, and 15-19 above, and further in view of Moroz (US Pub. 2009/0095451).
The limitations of claims 1-3, 13, and 15-19 are set forth above.
Regarding claim 4, Ogawa teaches wherein the first metallic member further includes a flow path ([0058] and Fig. 3, coolant line #182 provided inside the table #112) through which a first temperature control medium circulates ([0058]: circulates a coolant, e.g. water), the flow path is switchably connected to a first chiller ([0058] and Fig. 3, chiller unit #184).

Modified Ogawa does not teach wherein the flow path is switchably connected to a second chiller, nor wherein the first temperature control medium and the second temperature control medium have different temperatures.
However, Moroz teaches wherein the flow path (Moroz – [0041] and Fig. 7, conduit #706) is switchably connected to a first chiller and a second chiller (Moroz – [0041] and Fig. 7, first and second fluid units #729 and #730, respectively, coupled to flow control unit #731 and distribution unit #732; [0041]-[0044]: can comprise chillers or lower temperature), and wherein the first temperature control medium and the second temperature control medium have different temperatures (Moroz – [0041]).
Modified Ogawa and Moroz both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the single chiller/temperature control medium of modified Ogawa to comprise the dual chiller unit of Moroz in order to allow for large changes in temperature and provide faster heating/cooling of the substrate (Moroz – [0045]).

Regarding claim 5, Ogawa teaches a heater electrode ([0058] and Fig. 3, heater #190).

Regarding claim 6, Ogawa teaches wherein the heater electrode ([0058] and Fig. 3, heater #190) is provided between the substrate support part and the first metallic member (Ogawa – Fig. 3, #190 provided between upper surface of ESC #140 and mounting table #112).

Ogawa modified by Holland and Chen do not teach the one or more thermoelectric elements. 
However, Dhindsa teaches thermoelectric heating elements (Dhindsa – C3, L55-57 and Figs. 1-3, thermoelectric modules #140).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).
As such, the combination of references (see the rejection of claim 1) teach wherein the heater of Ogawa would be disposed between the substrate support part and the thermoelectric elements as required by the claim.

Regarding claim 12, Ogawa teaches wherein the first metallic member further includes a flow path ([0058] and Fig. 3, coolant line #182 provided inside the table #112) through which a first temperature control medium circulates ([0058]: circulates a coolant, e.g. water), the flow path is switchably connected to a first chiller ([0058] and Fig. 3, chiller unit #184).

Modified Ogawa does not teach wherein the flow path is switchably connected to a second chiller, nor wherein the first temperature control medium and the second temperature control medium have different temperatures.
However, Moroz teaches wherein the flow path (Moroz – [0041] and Fig. 7, conduit #706) is switchably connected to a first chiller and a second chiller (Moroz – [0041] and Fig. 7, first and second fluid units #729 and #730, respectively, coupled to flow control unit #731 and distribution unit #732; [0041]-[0044]: can comprise chillers or lower temperature), and wherein the first temperature control medium and the second temperature control medium have different temperatures (Moroz – [0041]).
Modified Ogawa and Moroz both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the single chiller/temperature control medium of modified Ogawa to comprise the dual chiller unit of Moroz in order to allow for large changes in temperature and provide faster heating/cooling of the substrate (Moroz – [0045]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Pub. 2015/0243521), Holland (US Pub. 2006/0076108), Chen (US Pub. 2014/0021673), Dhindsa (US Patent 5,740,016), and Moroz (US Pub. 2009/0095451), as applied to claims 4-6 and 12 above, and further in view of Sherstinsky (US Patent 5,883,778).
The limitations of claims 4-6 and 12 are set forth above.
Regarding claim 7, modified Ogawa does not teach wherein the heat transfer medium is a liquid.
However, Sherstinsky teaches wherein heat transfer mediums can be either gas or liquid (Sherstinsky – C6, L1-11).
Modified Ogawa and Sherstinsky both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize a liquid heat transfer medium in modified Ogawa instead of the disclosed gas, since Sherstinsky teaches either may be used as long as it is non-reactive to the process environment and to the materials used in fabricating the chuck (Sherstinsky – C6, L1-11).

Regarding claim 8, Ogawa does not teach wherein the first metallic member includes one or more storage areas, the one or more storage areas are arranged along the substrate support part, and the one or more thermoelectric elements are respectively stored in the one or more storage areas together with the heat transfer medium.
However, Holland teaches wherein a first member includes one or more storage areas (Holland – [0032] and Fig. 1A, base #114 with a recess formed in an upper surface to accommodate regions #108, where the “storage areas” are sub-divisions of the volumes provided in regions #108), the one or more storage areas are arranged along the substrate support part (Holland – Fig. 1A, regions #108 are arranged in close proximity to support member #126).
Ogawa and Holland both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first/second metallic members of Ogawa to comprise the recess of Holland in order to promote different rates of heat transfer between the chuck and the base, thereby controlling the temperature distribution across the substrate (Holland – [0032] and [0035]).

Ogawa modified by Holland does not teach one or more thermoelectric elements respectively stored in the one or more storage areas together with the heat transfer medium.
However, Chen teaches one or more heating elements respectively stored in one or more storage areas together with a heat transfer medium (Chen – [0042] and Fig. 3, fluid channels #325, #335 may include a resistive heating element and a temperature-controlled fluid).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ogawa apparatus to comprise both a cooling fluid and a resistive heating element to afford better temperature control over the substrate support (Chen – [0042]).

Modified Ogawa does not teach wherein the heating elements are thermoelectric heating elements.
However, Dhindsa teaches thermoelectric heating elements (Dhindsa – C3, L55-57 and Figs. 1-3, thermoelectric modules #140).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Regarding claim 9, Ogawa teaches a first and second metallic member (Ogawa – [0052] and Fig. 3, mounting table comprises aluminum; Merriam-Webster dictionary defines “member” as “a part of a whole”, thus the mounting table #112 can reasonably be interpreted as comprising a first and second member- the lower and upper halves of said table). 

Ogawa does not teach wherein the second metallic member is provided between the substrate support part and the one or more storage areas, and the one or more storage areas are defined by the recess and the second metallic member.
However, Holland teaches wherein the second member (Holland – [0032] and Figs. 1A-1C, at least one material region #102, #104, #106, #108 shown as sealing the region #108) is provided between the substrate support part (Holland – Fig. 1A, upper surface of #126) and one or more storage areas (Holland – [0032] and Fig. 1A, base #114 with a recess formed in an upper surface to accommodate regions #108, where the “storage areas” are sub-divisions of the volumes provided in regions #108), and the one or more storage areas are defined by the recess and the second metallic member (Holland – Fig. 1A, areas of regions #108 are bounded by material regions of layer #134 and base #114).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first/second metallic members of Ogawa to comprise the recess of Holland in order to promote different rates of heat transfer between the chuck and the base, thereby controlling the temperature distribution across the substrate (Holland – [0032] and [0035]).

Regarding claim 10, Ogawa modified by Holland and Chen does not teach wherein the one or more thermoelectric elements are fixed to the first metallic member using a heat-conductive adhesive within the recess.
However, Dhindsa teaches wherein the one or more thermoelectric elements are fixed to the first metallic member using a heat-conductive adhesive (Dhindsa – C4, L1-4: thermoelectric modules #140 are secured to the electrode with bonding material #150, which is a highly thermal conductive bonding material such as epoxy).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the bonded thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Regarding claim 11, Ogawa modified by Holland and Chen does not teach wherein the one or more thermoelectric elements are electrically connected in series in a circumferential direction of the substrate support part.
However, Dhindsa teaches wherein the one or more thermoelectric elements (Dhindsa – Fig. 1, thermoelectric modules #140) are electrically connected in series (Dhindsa – Figs. 1 and 3, each module is connected to leads #142 and #144, all in series along current supply line #180) in a circumferential direction of the substrate support part (Dhindsa – Figs. 1 and 3 in relation to 2A, modules shown arranged circumferentially about the substrate support, where each module is connected together).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the resistive heating elements of modified Ogawa to be the bonded thermoelectric heating elements of Dhindsa in order to enable heating and cooling control (Dhindsa – C4, L48-56), to compensate for temperature differences at the wafer surface to maintain uniform processing (Dhindsa – C4, L67-C5, L5), and to allow rapid temperature control (Dhindsa – C6, L35-38).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Pub. 2015/0243521), Holland (US Pub. 2006/0076108), Chen (US Pub. 2014/0021673), and Dhindsa (US Patent 5,740,016), as applied to claims 1-3, 13, and 15-19 above, and further in view of Sherstinsky (US Patent 5,883,778).
The limitations of claims 1-3, 13, and 15-19 are set forth above.
Regarding claim 14, modified Ogawa does not teach wherein the heat transfer medium is a liquid.
However, Sherstinsky teaches wherein heat transfer mediums can be either gas or liquid (Sherstinsky – C6, L1-11).
Modified Ogawa and Sherstinsky both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize a liquid heat transfer medium in modified Ogawa instead of the disclosed gas, since Sherstinsky teaches either may be used as long as it is non-reactive to the process environment and to the materials used in fabricating the chuck (Sherstinsky – C6, L1-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shamouilian (US Pub. 2002/0036881) teaches variations of a substrate support with electrostatic chuck, backside gas, and a heater (Fig. 1). Hashikura (US Pub. 2004/0244695) teaches a substrate support with internal volume for a heater (Fig. 2). Nakamura (US Pub. 2005/0215073) teaches a substrate support with a heater and a variety of insulating members (Fig. 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718